Citation Nr: 1740752	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-25 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than May 26, 2010 for the grant of service connection for post-concussive syndrome, status post traumatic brain injury (TBI).

2.  Entitlement to an effective date earlier than May 26, 2010 for the grant of service connection for a peripheral vestibular disorder, status post TBI.

3.  Entitlement to an effective date earlier than May 26, 2010 for the grant an increased (20 percent) rating for bilateral hearing loss.

4.  Entitlement to service connection for a skin disorder, claimed as sarcoma.

5.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1965 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) January 2017.  A hearing transcript is associated with the record.

The Board has broadened the claim of entitlement to service connection for sarcoma as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for skin disorder and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran first filed a claim seeking service connection for post-concussive syndrome and peripheral vestibular disorder, claimed as a TBI, on May 26, 2010, and there is no unadjudicated formal or informal claim of service connection for these conditions or TBI residuals prior to this date.

2.  An unappealed November 2004 rating decision increased the Veteran's hearing loss rating to 10 percent; no new and material evidence was received within one year of notification of the decision.

3.  Following the final November 2004 rating decision, there is no unadjudicated formal or informal claim for his hearing loss until May 26, 2010.

4.  It is not factually ascertainable that an increase in the Veteran's hearing loss disability occurred one year prior to the May 26, 2010 claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 26, 2010 for the award of service connection for post-concussive syndrome are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.155(a) (as in effect prior to March 24, 2015); 3.400 (2016).

2.  The criteria for an effective date prior to May 26, 2010 for the award of service connection for peripheral vestibular disorder are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.155(a) (as in effect prior to March 24, 2015); 3.400 (2016).

3.  The criteria for an effective date prior to May 26, 2010 for the award of an increased (20 percent) rating for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. §§ 3.155(a), 3.157(b)(1) (as in effect prior to March 24, 2015); 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

RO decisions become final one year from the date of the letter accompanying the decision in the absence of clear and unmistakable error, and are not subject to revision except on receipt of new and material evidence.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  After a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 
38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Board notes that on March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (as in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

A report of VA examination or hospitalization can be accepted as an informal claim to reopen a previously denied claim or for an increased rating.  38 C.F.R. 
§ 3.157(b)(1) (as in effect prior to March 24, 2015).


Analysis

The Veteran asserts that he filed a claim seeking service connection for post-concussive syndrome and peripheral vestibular disorder and an increased rating for bilateral hearing loss in either April or May 2007.  See, e.g., January 2013 statement and VA Form 9; January 2017 Board hearing transcript at p. 19.  He states that these claims were adjudicated in a December 2009 rating decision.  The Board observes that the claims adjudicated in the December 2009 rating decision (service connection for right and left hip disabilities, lymphoma, posttraumatic stress disorder, fibromyalgia, and thyroid tumors) were filed in April 2008 and March 2009, not spring of 2007.  Additionally, although the Veteran also asserts that he appealed the RO decision dated December 2009 within 60 days of its issuance (specifically on February 20, 2010), this assertion is irrelevant to the current earlier effective date issues before the Board, as they were not the subject of the December 2009 rating decision. 

Regarding the earlier effective date claim for post-concussive syndrome and peripheral vestibular disorder, there is no informal or formal claim of record dated in April or May 2007.  In fact, the only document of record dated in 2007 is an Agent Orange Registry examination report of record dated December 2007; however, regardless of its relevance, an examination report cannot constitute an original claim for service connection.  38 C.F.R. § 3.157(b)(1) (as in effect prior to March 24, 2015).

There is no other document of record that can be reasonably construed as an informal or formal claim for post-concussive syndrome, peripheral vestibular disorder or any other TBI residuals prior to May 26, 2010.  Indeed, the Veteran notes on his May 26, 2010 informal claim that he wants to "open a case" for his TBI residuals; notably, there is no indication of a prior claim wanting to "reopen" a claim for the same.  Moreover, to the extent the Veteran has sent in numerous certified mail receipts from the United States Postal Service, the only such receipt dated prior to the May 26, 2010 claim for benefits, dated April 28, 2008, shows that a document was mailed to VA.  The corresponding document in the record is a claim for entitlement to service connection for lymphoma, which cannot reasonably be reasonably construed as an informal or formal claim for post-concussive syndrome, peripheral vestibular disorder or any other TBI residuals.  

In sum, there is no evidence in the claims file of any unadjudicated formal or informal claim of service connection for post-concussive syndrome, peripheral vestibular disorder or any other TBI residuals prior to May 26, 2010.  In this regard, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Applying this presumption to the instant case, the Board must conclude that if any pertinent documents (including informal and formal claims) were actually received by VA prior to May 26, 2010, they would have been date stamped and placed and/or noted in the record.  In the present case, there is simply no documentation that this occurred.  Hence, the Board does not find that the presumption of regularity has been rebutted by clear evidence to the contrary.  Neither the Veteran nor his representative have advanced any other specific arguments as to why an earlier effective date is warranted for the grant of service connection for TBI residuals.  Thus, May 26, 2010 is the earliest possible effective date for these disabilities.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Regarding the Veteran's increased rating claim for bilateral hearing loss, an unappealed November 2004 rating decision awarded an increased (10 percent) rating for hearing loss.  New and material evidence was not received within a year of notification of the RO's decision and the November 2004 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Thereafter, VA first received a claim seeking an increased rating for bilateral hearing loss from the Veteran on May 26, 2010; an increase was subsequently granted as of that date.  

Thus, the relevant inquiry is whether the Veteran filed an informal or formal claim for an increased rating for hearing loss between November 2004 and May 26, 2010.  There is no evidence in the record of such a claim during this time period.  To the extent the Veteran asserts that he filed a claim in spring 2007, as discussed above there is no such claim of record.  Again, applying the presumption of regularity discussed above, the Board must conclude that if any pertinent documents (including informal and formal claims) were actually received by VA in spring 2007, they would have been date stamped and placed and/or noted in the record.  In the present case, there is simply no documentation that this occurred.  Hence, the Board does not find that the presumption of regularity has been rebutted, and the argument fails.  Further, it is not factually ascertainable that an increase in disability occurred within the one-year period preceding the date of receipt of a claim on May 26, 2010.  In this regard, a July 2009 VA treatment record noting that the Veteran was "hard of hearing," does not contain any audiometric data to determine whether an increase in rating was factually ascertainable as of that date.

Accordingly, May 26, 2010, the date of claim, is the earliest possible effective date for the 20 percent rating for the Veteran's hearing loss.  38 U.S.C.A. § 5110(b)(2); Dalton, supra; Harper, supra; 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  


ORDER

Entitlement to an effective date earlier than May 26, 2010 for the grant of service connection for post-concussive syndrome, status post TBI, is denied.

Entitlement to an effective date earlier than May 26, 2010 for the grant of service connection for a peripheral vestibular disorder, status post TBI, is denied.

Entitlement to an effective date earlier than May 26, 2010 for the grant an increased (20 percent) rating for bilateral hearing loss is denied.


REMAND

Skin Disorder

Treatment notes from Dr. Haycox indicate that the Veteran was treated for skin lesions on his face diagnosed as basal cell carcinoma.  The Veteran reports in-service chemical exposure to paint with rust retardant utilized on his ship with no gloves, which is consistent with the circumstances of his service, and that such exposure is responsible for his skin problems.  See January 2017 Board Hearing Tr. at 3-9; 38 U.S.C.A. § 1154(a).  He also describes exposures to contaminated drinking water in the Gulf of Tonkin.  See January 2013 Statement in Support of Claim.  The duty to obtain an examination is triggered.  Updated records should be obtained on remand as well.

Diabetes Mellitus

The Veteran seeks service connection for his diabetes mellitus based on exposure to tactical herbicide agents during his time on the USS Ticonderoga, a ship that entered the coastal waters of the Republic of Vietnam.  He asserts that he was exposed to herbicide agents from planes that took off and returned from the aircraft carrier.  See, e.g., February 2009 Statement in Support of Claim.  Alternatively, he asserts that his diabetes mellitus was caused by the chemotherapy treatment for his service-connected lymphoma.  See September 2010 and October 2010 statements in support of claim.  He also suggests that the condition could be related to his exposure to paint fumes while aboard the USS Ticonderoga.  See January 2017 Board Hearing Tr. at 3-9.  

The Veteran received a VA examination regarding his diabetes mellitus in April 2014; the negative nexus opinion was based, in large part, on the examiner's opinion that the Veteran's non-Hodgkin's lymphoma was not related to service and that the Veteran was not exposed to tactical herbicides agents therein.  As the Veteran has since been awarded service connection for lymphoma, an addendum addressing secondary service connection and the Veteran's in-service exposures is needed on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment notes.

2.  With any necessary assistance from the Veteran, obtain any relevant outstanding private treatment records.

3.  Then request an addendum opinion regarding the etiology of the Veteran's diabetes mellitus.  An in-person examination is not required unless the examiner deems one necessary.  The entire claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner.  The examiner is asked to respond to the following inquiries:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus had its onset in or is otherwise related to active service, to include as a result of ingesting drinking water in the Gulf of Tonkin and/or exposure to toxic paint and fumes therein?  In addressing this question, please concede the Veteran's regular exposure to paint with rust retardant with no protective equipment.  See January 2017 Board Hearing Tr. at 3-9.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus was caused by his chemotherapy treatment for his service-connected lymphoma?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus was aggravated (permanently worsened) by his chemotherapy treatment for his service-connected lymphoma?

Robust rationale must be provided for all opinions offered.  If any opinion cannot be expressed without resort to speculation, the provider must state the reasons why resort to speculation would be necessary.

4.  Then obtain a VA examination to determine the nature and etiology of the Veteran's skin disorder.  The entire claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner.  
For each skin disorder diagnosed, to include basal cell carcinoma, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in or is otherwise related to active service, to include as a result of ingesting drinking water in the Gulf of Tonkin and/or exposure to toxic paint and fumes therein.  In addressing this question, please concede the Veteran's regular exposure to paint with rust retardant with no protective equipment.  See January 2017 Board Hearing Tr. at 3-9.

Robust rationale must be provided for all opinions offered.  If any opinion cannot be expressed without resort to speculation, the provider must state the reasons why resort to speculation would be necessary.

5.  Then readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112. 



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


